

112 HR 2607 IH: Fairly Assessing Service-related Toxic Exposure Residuals Presumptions Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2607IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Trone introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to establish in the Department of Veterans Affairs procedures to determine presumptions of service connection based on toxic exposure, and for other purposes.1.Short titleThis Act may be cited as the Fairly Assessing Service-related Toxic Exposure Residuals Presumptions Act or the FASTER Presumptions Act.2.Improvements to ability of Department of Veterans Affairs to establish presumptions of service connection based on toxic exposure(a)Advisory committees, panels, and boards(1)EstablishmentChapter 11 of title 38, United States Code, is amended by adding at the end the following new subchapter:VIIResearch and determinations relating to presumptions of service connection based on toxic exposure1171.Procedures to determine presumptions of service connection based on toxic exposure; definitions(a)ProceduresThe Secretary shall determine whether to establish, or to remove, presumptions of service connection based on toxic exposure pursuant to this subchapter, whereby—(1)the Formal Advisory Committee on Toxic Exposure under section 1172 assesses research regarding veterans who, during active military, naval, or air service, were exposed to toxic substances, commissions additional research, and provides nominations for the Science Review Board to evaluate the research;(2)the Science Review Board under section 1173 evaluates research nominated by the Formal Advisory Committee on Toxic Exposure and determines the strength of evidence supporting a positive association between exposure to a toxic substance and an illness;(3)the Working Group under section 1174 evaluates the conclusions of the Science Review Board and recommends to the Secretary whether to establish or modify a presumption of service connection; and(4)the Secretary prescribes regulations under section 1175.(b)Illness definedIn this subchapter, the term illness includes a disease or other condition affecting the health of an individual. (c)Nonapplication of sunset requirementsSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an entity established under this subchapter.1172.Formal Advisory Committee on Toxic Exposure(a)Establishment(1)There is in the Veterans Benefits Administration of the Department the Formal Advisory Committee on Toxic Exposure (in this section referred to as the Committee).(2)The Secretary shall appoint not more than 10 members to the Committee, of which—(A)at least one member shall be appointed from among individuals who are officials or employees of the Veterans Benefits Administration or the Veterans Health Administration;(B)at least one member shall be appointed from among individuals who are officials or employees of other departments or agencies of the Federal Government, including the Department of Defense and the Agency of Toxic Substances and Disease Registry of the Centers for Disease Control and Prevention;(C)at least three members shall be appointed from among individuals who are representatives of disabled veterans; and(D)at least one member shall be appointed from among individuals in the private sector, State or local government, or academia, who are experts in toxicology and epidemiology.(3)The Secretary shall determine the pay and allowances of the members, including with respect to any additional pay and allowances for members who are officials or employees of the Federal Government.(4)Each member of the Committee shall be appointed for a two-year term, and may serve not more than three successive terms.(5)A vacancy in the Committee shall be filled in the manner in which the original appointment was made.(b)ConsultationThe Secretary may consult with, and seek the advice of, the Committee with respect to disability-related questions relating to veterans who, during active military, naval, or air service, are suspected of having been exposed to toxic substances.(c)Assessments(1)The Committee shall assess the exposure of veterans to toxic substances that occurred during active military, naval, or air service.(2)The assessments under paragraph (1) shall cover suspected and known toxic exposures occurring during active military, naval, or air service, including by identifying and evaluating new and emerging exposures that are not recognized under existing presumptions of service connection.(3)The Committee may conduct an assessment under paragraph (1) in response to a recommendation by the Science Review Board pursuant to section 1173(c)(2)(B) of this title or the Working Group under section 1174(c)(1)(B).(4)In assessing the exposure of veterans to toxic substances under paragraph (1), the Commission shall determine whether—(A)under subsection (d), further research into the exposure is warranted;(B)under subsection (e), the existing research being assessed is sufficient to nominate to the Science Review Board under section 1173 of this title for evaluation;(C)under subsection (f), there is sufficient evidence regarding an existing presumption of service connection for review by the Science Review Board or Working Group under section 1174 of this title, as the case may be; or(D)no further action is warranted. (d)Research(1)(A)Following an assessment of the exposure of veterans to toxic substances that occurred during active military, naval, or air service under subsection (c), the Committee may commission an appropriate entity (including an element of the Department, an academic entity, or a private-sector entity) to conduct additional research into the exposure and the health effects of the exposure, including such research to be conducted in response to data and analyses provided by the Secretary of Defense or the Secretary of Veterans Affairs relating to suspected toxic exposure occurring during such service.(B)In carrying out subparagraph (A), the Committee shall determine whether additional research is needed with respect to the following:(i)Identification of the composition of suspected toxic substances.(ii)Exposure assessments.(iii)Epidemiological studies.(iv)Toxicology and mechanistic studies.(C)In carrying out subparagraph (A), the Committee shall consider the following information:(i)All available health tracking data.(ii)All available surveillance data.(iii)All germane research previously considered by the Committee.(2)In assessing the suitability of topics for additional research pursuant to subparagraph (A), the Committee shall consider the following:(A)Conditions of service in the active military, naval, or air service, known or suspected exposure to agents, and circumstances of exposure. (B)Existing evidence of a connection between illnesses and service in the active military, naval, or air service, and the size or ability to define the group of affected veterans.(C)In accordance with subsection (g), input from persons who may be affected by the actions of the Committee.(D)Exposure assessments, including data on activities of the Armed Forces or exposures that may be classified.(E)Existing health tracking and surveillance, including veterans and members of the active military, naval, or air service, such as the burn pit registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(F)Research, including laboratory research discoveries and findings from studies of members of the active military, naval, or air service and civilian workers who were exposed to toxic substances.(G)The effect of sex, gender, age, race, and ethnicity on health outcomes.(3)The Committee shall ensure that the research commissioned under paragraph (1) is tailored to produce results or conclusions necessary for the Science Review Board to make a fully informed assessment.(e)NominationIf the Committee determines further action is appropriate with respect to an assessment of the exposure of veterans to toxic substances that occurred during active military, naval, or air service under subsection (c), the Committee may nominate the Science Review Board to evaluate either or both, as the case may be—(1)the existing research included in the assessment; or(2)the further research conducted pursuant to subsection (d).(f)Review of existing presumptions(1)Upon receipt of evidence suggesting that previous findings supporting a positive association between an exposure and an illness are no longer valid, the Committee may nominate such exposure or illness for review by the Science Review Board.(2)Upon receipt of evidence suggesting that previous findings regarding the periods and locations of exposure covered by an existing presumption of service connection are no longer supported, the Committee may nominate such evidence for evaluation by the Working Group to modify the periods and locations.(g)Input(1)Not less than quarterly, the Committee shall provide an opportunity for persons described in paragraph (2) to present written or oral comments to the Committee.(2)The persons described in this paragraph are persons who may be affected by the actions of the Committee, including—(A)veterans, the families of veterans, veterans service organizations and representatives, researchers, and other members of the general public; and(B)departments and agencies of the Federal Government.(h)Reports to CongressOn a biennial basis, the Committee shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate, and make publicly available, a report on the actions of the Committee. Each such report shall include, with respect to the period covered by the report, the following:(1)A description of—(A)the exposure and evidence considered by the Committee;(B)any research commissioned by the Committee; and(C)the rationale of the nominations made by the Committee to the Science Review Board for further evaluation. (2)A description of each specific action recommended by the Committee described in subsection (c)(3).(3)Each report received by the Committee under section 1173(c)(2) of this title.1173.Science Review Board(a)Establishment(1)There is in the Department the Science Review Board (in this section referred to as the Board).(2)(A)The members of the Board shall be appointed by the Secretary from the general public from among individuals who are distinguished in the fields of medicine, biological sciences, or health administration.(B)An individual may not concurrently serve on the Board and the Formal Advisory Committee on Toxic Exposure under section 1172 of this title.(C)The Secretary shall determine the number, terms of service, and pay and allowances of members of the Board appointed by the Secretary.(b)Duties(1)Upon receiving a nomination for the evaluation of research on the health effects of exposure of members of the active military, naval, or air service to toxic substances made by the Formal Advisory Committee on Toxic Exposure pursuant to section 1172 of this title, the Board shall—(A)evaluate the likelihood that an illness is associated with an exposure to a toxic substance while serving in the active military, naval, or air service; and(B)assess the exposures and illnesses identified by the Committee and determine whether the evidence supports a finding of a positive association between the exposure and the illness.(2)In carrying out paragraph (1)(B), the Board shall review all relevant data to determine, with respect to the strength of evidence for a positive association, that there is—(A)sufficient evidence of an association;(B)limited or suggestive evidence of an association;(C)inadequate or insufficient evidence to determine an association; or(D)limited or suggestive evidence of no association.(3)With respect to an evaluation conducted under this subsection, if the Board determines that the evidence for a positive association is inadequate or insufficient to determine an association as described in paragraph (2)(C), the Board shall develop a recommendation as to whether additional data gathering and research are necessary.(c)Reports(1)For each evaluation conducted under subsection (b) where the Board determines that the evidence for a positive association is either sufficient or limited or suggestive of an association, as described in subparagraph (A) or (B) of paragraph (2) of such subsection, the Board shall submit to the Secretary, the Working Group under section 1174 of this title, and to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report identifying the evidence found to reach such positive association determinations.(2)For each evaluation conducted under subsection (b) where the Board determines that the evidence for positive association is inadequate or insufficient to determine an association as described in paragraph (2)(C) of such subsection, the Board shall submit to the Secretary, the Formal Advisory Committee on Toxic Exposure, and to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report—(A)identifying the evidence found to reach such positive association determinations; and(B)containing the recommendations under subsection (b)(3) as to whether additional data gathering and research are necessary and an outline of a report request proposal for such additional data and research.1174.Working group on presumptions of service connection(a)EstablishmentThe Secretary shall establish a working group (in this section referred to as the Working Group) to—(1)evaluate—(A)the conclusions of the Science Review Board contained in each report submitted under section 1173(c)(1) of this title; and(B)evidence nominated by the Formal Advisory Committee on Toxic Exposure under section 1172(f)(2) regarding the periods and locations of exposure covered by an existing presumption of service connection; and(2)make a recommendation to the Secretary with respect to whether to—(A)establish a presumption of service connection for the toxic exposure and illness covered by the report described in subparagraph (A) of paragraph (1); or(B)modify an existing presumption of service connection described in subparagraph (B) of such paragraph.(b)Evaluations(1)In evaluating the conclusions of the Science Review Board, the Working Group shall consider factors, in addition to the conclusions of the Board, that the Working Group determines appropriate.(2)The Working Group shall provide a period of not fewer than 60 days for persons described in section 1172(g)(2) of this title to present written comments to the Working Group with respect to each evaluation made under this section.(c)Recommendations(1)In making a recommendation under subsection (a)(2), the Working Group shall—(A)in cases where the evidence for a positive association is either sufficient or limited or suggestive of an association, as described in subparagraph (A) or (B) of section 1173(b)(2) of this title, weigh heavily in favor of establishing a presumption of service connection; and(B)if the Working Group determines that additional research, studies, or reports are appropriate before making a final recommendation with respect to establishing or modifying a presumption of service connection, submit to the Formal Advisory Committee a description of such appropriate additional research, studies, or reports.(2)Not later than 60 days after the date on which the comment period under subsection (b)(2) ends with respect to an evaluation made under this section, the Working Group shall submit to the Secretary and to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a description of the recommendation made under subsection (a)(2).1175.Regulations regarding presumptions of service connection based on toxic exposure(a)Action upon Working Group recommendationNot later than 60 days after the date on which the Secretary receives a recommendation to establish or modify a presumption of service connection under section 1174(c)(2) of this title—(1)if the Secretary determines that the presumption, or modification, is warranted, the Secretary shall issue proposed regulations setting forth the presumption or revise regulations to carry out such modification; or(2)if the Secretary determines that the presumption, or modification, is not warranted, the Secretary shall publish in the Federal Register a notice of the determination, including the reasons supporting the determination.(b)Final regulationNot later than 90 days after the date on which the Secretary issues any proposed regulations under subsection (a)(1), the Secretary shall issue final regulations. Such regulations shall be effective on the date of issuance.(c)Removal of presumption(1)The Secretary may issue regulations to remove an illness from a presumption of service connection previously established pursuant to a regulation issued under subsection (b).(2)Whenever an illness is removed from regulations pursuant to paragraph (1), or the periods and locations of exposure covered by a presumption of service connection are modified under subsection (a)—(A)a veteran who was awarded compensation for such illness on the basis of the presumption provided under such regulations before the effective date of the removal or modification shall continue to be entitled to receive compensation on that basis; and(B)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from such illness on the basis of such presumption shall continue to be entitled to receive dependency and indemnity compensation on such basis.1176.Expert Advisory Panel on Constrictive Bronchiolitis(a)EstablishmentThere is in the Department the Expert Advisory Panel on Constrictive Bronchiolitis (in this section referred to as the Panel).(b)Membership(1)The Panel shall be appointed by the Secretary from the general public from among individuals who are—(A)experts in pulmonary pathology;(B)experts in other fields the Secretary determines appropriate, such as pulmonary medicine, toxicology, epidemiology, exposure assessment, and radiology; and(C)individuals representing the veterans community.(2)The Secretary shall determine the number, terms of service, and pay and allowances of members of the Panel appointed by the Secretary.(c)DutiesThe panel shall develop specific guidelines for research conducted by the Department of symptomatic veterans who served in the active military, naval, or air service in the Southwest Asia theater of operations whom the differential diagnosis includes bronchiolitis. The Panel shall—(1)determine the adequacy of lung biopsy approaches and recommend to the Secretary best practices;(2)make recommendations to the Secretary for processing, handling, and storing lung biopsies;(3)establish histologic and pathology criteria for confirming diagnoses; and(4)submit to the Secretary and to the Committees on Veterans’ Affairs of the House of Representatives and the Senate reports on the findings and results of such research..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1163 the following new items:Subchapter VII—Research and determinations relating to presumptions of service connection based on toxic exposure 1171. Procedures to determine presumptions of service connection based on toxic exposure; definitions. 1172. Formal Advisory Committee on Toxic Exposure. 1173. Science Review Board. 1174. Working group on presumptions of service connection. 1175. Regulations regarding presumptions of service connection based on toxic exposure. 1176. Expert Advisory Panel on Constrictive Bronchiolitis..(b)Conforming amendmentsChapter 11 of title 38, United States Code, is amended as follows:(1)Section 1116 is amended—(A)by striking subsections (b), (c), (d), and (e);(B)by inserting after subsection (a) the following new subsection (b):(b)The Secretary shall ensure that any determination made on or after the date of the enactment of the FASTER Presumptions Act regarding a presumption of service connection based on exposure to an herbicide agent under this section is made pursuant to subchapter VII of this chapter, including with respect to assessing reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 (Public Law 102–4).; and(C)by redesignating subsection (f) as subsection (c).(2)Section 1116B(b)(2)(A) is amended by inserting pursuant to subchapter VII of this chapter, before the Secretary determines.(3)Section 1118 is amended—(A)by striking subsections (b), (c), (d), and (e); and(B)by inserting after subsection (a) the following new subsection (b):(b)The Secretary shall ensure that any determination made on or after the date of the enactment of the FASTER Presumptions Act regarding a presumption of service connection based on exposure to a toxic substance under this section is made pursuant to subchapter VII of this chapter.. (c)Access to health careSection 1710(e) of title 38, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new subparagraph:(G)(i)Subject to paragraph (2), as determined appropriate by the Secretary, a toxin-exposed veteran is eligible for hospital care and medical services under subsection (a)(2)(F) for any diagnosed illness that the Secretary determines is covered by, or reasonably could be covered by, pending research during the period beginning on the date on which the Formal Advisory Committee on Toxic Exposure begins assessing such research under section 1172(c) of this title and ending on the date specified in clause (ii).(ii)The date specified in this clause is the following:(I)In cases of pending research for which the Secretary determines under section 1175(a)(1) of this title that a presumption of service connection is warranted, the date on which the toxin-exposed veteran is otherwise eligible for hospital care and medical services pursuant to this section by reason of regulations issued under such section 1175.(II)In cases of pending research for which the Secretary determines under section 1175(a)(2) that a presumption of service connection is not warranted, the date, if any, that the Secretary determines appropriate.(iii)In this subparagraph:(I)The term pending research means research assessed or commissioned by the Formal Advisory Committee on Toxic Exposure under section 1172 regarding the exposure of veterans to toxic substances.(II)The term toxin-exposed veteran means a veteran—(aa)whose service in the active military, naval, or air service is covered by pending research; and(bb)who is not otherwise eligible for hospital care and medical services pursuant to this paragraph.; and(2)in paragraph (2)(B), by striking or (F) and inserting (F), or (G). 3.Improvements to data collection and use(a)PlanThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall develop and implement a plan to strengthen the data collection with respect to members of the Armed Forces, including members of the reserve components, who are exposed to toxic substances while serving in the Armed Forces. The plan shall provide for the following:(1)Detailing methods of continuous in-service surveillance, including data collection and analysis, of such exposures and the physical and mental health of the members.(2)Surveilling such exposures and the health of members from accession through separation, including, where possible, through the use of wearable and portable devices to assess health outcomes, and extend such surveillance indefinitely post-separation for those veterans with suspected exposure to toxic substances.(3)Ensuring consistent surveillance efforts across the Armed Forces.(4)Determining the feasibility of collecting biological samples and the means by which such collection could be accomplished, including, at a minimum, through use of wearable and portable devices and the collection of blood and urine, to measure exposure in deployed environments.(5)Maintaining a repository of data and biological samples available for prospective research.(6)With respect to each member, tracking the military occupational specialty, deployment history, disease risk factors, sex, gender, age, race, and ethnicity.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate, and annually thereafter for five years, a report containing the plan developed under subsection (a) and the status of implementing the plan.(c)IntegrationThe Secretary of Defense shall integrate research access considerations of the plan developed under subsection (a) into the electronic health record modernization program and the individual longitudinal exposure record program.(d)DeterminationsThe Secretary of Veterans Affairs, in consultation with the Formal Advisory Committee on Toxic Exposure established under section 1172 of title 38, United States Code, as added by section 2, shall determine—(1)whether studies of respiratory health outcomes from other countries, including Australia, Canada, France, Poland, Sweden, and the United Kingdom, provide useful data, and whether the structure of these studies could be emulated in the United States to improve participation rates; and(2)whether the health records of veterans from health care systems other than the Department of Veterans Affairs, including private-sector health providers, the Centers for Medicare & Medicaid Services, and the TRICARE program, can be accessed for research purposes.(e)Sharing of informationThe Secretary of Veterans Affairs shall provide to the Formal Advisory Committee on Toxic Exposure and the Science Review Board established under section 1173 of title 38, United States Code, as added by section 2, the results of surveillance conducted pursuant to the plan developed under subsection (a), including data collection and analysis.4.Studies relating to veterans who served in Southwest Asia(a)AnalysisNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall initiate or sponsor an updated analysis of total and respiratory disease mortality in covered veterans. The study shall include, to the extent practicable—(1)metrics of airborne exposures;(2)the location and timing of deployments;(3)the military occupational specialty;(4)the Armed Force in which the veteran served;(5)pre-existing health status, including with respect to asthma; and(6)relevant personal information, including cigarette and e-cigarette smoking history, diet, sex, gender, age, race, and ethnicity.(b)Epidemiological studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall sponsor an epidemiological study of covered veterans that uses the following:(1)Improved spatio-temporal estimates of ambient air pollution exposures using advances in retrospective exposure assessment.(2)Detailed information on the study subjects obtained through medical records, administrative data, and other existing sources, that include—(A)personal characteristics, including cigarette and e-cigarette smoking history, diet, sex, gender, age, race, and ethnicity;(B)deployment history, including locations, periods, and number of deployments;(C)biospecimen data; and(D)supplementary health status and outcomes data, including imaging and physiological parameters.(c)Toxicology studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall sponsor a toxicology study to include variability to replicate exposures of healthy, young members of the Armed Forces, as well as potentially susceptible members, with preexisting health conditions. The study shall—(1)analyze the study results for mechanistic markers and clinically relevant outcomes; and(2)validate serum, tissue, and other biomarkers of exposure, susceptibility, or effect.(d)Covered veteran definedThe term covered veteran means any veteran who—(1)on or after August 2, 1990, served on active duty in—(A)Bahrain;(B)Iraq;(C)Kuwait;(D)Oman;(E)Qatar;(F)Saudi Arabia; (G)Somalia; or(H)United Arab Emirates; or(2)on or after September 11, 2001, served on active duty in—(A)Afghanistan;(B)Djibouti;(C)Egypt;(D)Jordan;(E)Lebanon;(F)Syria; or(G)Yemen.5.Training to improve claims adjudications(a)Training on adjudicationThe Secretary of Veterans Affairs shall provide training to each covered employee to improve the handling of claims for compensation and pension benefits that relate to toxic exposure. The Secretary shall provide such training annually and, in addition to the annual training, when the Secretary determines that a significant development has occurred in law or regulation with respect to such claims, such as the Secretary establishing a new presumption of service connection.(b)Matters included(1)All traineesThe training under subsection (a) shall include the following explanations with respect to claims relating to toxic exposure:(A)A lack of a presumption of service connection is not by itself sufficient to determine that service connection does not exist.(B)The claims adjudicator shall always consider whether direct service connection is applicable and request, as needed, an advisory medical opinion under section 5109 of title 38, United States Code.(C)While information included in the individual longitudinal exposure record program of the Department of Veterans Affairs may be used to corroborate assertions of toxic exposure, a lack of such information, or a lack of other corroborating evidence of toxic exposure, is not by itself sufficient to determine that such exposure did not occur or sufficient to deny the claim.(2)Veterans Service RepresentativesIn addition to the matters under paragraph (1), the Secretary shall ensure that each employee described in subsection (d)(1) receives an individualized assessment of—(A)the ability of the employee to identify claims qualifying for presumptive service connection; and(B)the compliance of the employee with standardized development requirements.(3)Rating Veterans Service RepresentativeIn addition to the matters under paragraph (1), the Secretary shall ensure that each employee described in subsection (d)(2) receives an individualized assessment of—(A)the ability of the employee to identify claims qualifying for presumptive service connection; and(B)the compliance of the employee with the schedule of ratings for disabilities adopted under section 1155 of title 38, United States Code.(4)Compensation and pension medical examinersIn addition to the matters under paragraph (1), the Secretary shall ensure that each employee described in subsection (d)(3) receives an individualized assessment of—(A)the ability of the employee to identify claims qualifying for presumptive service connection; and(B)the compliance of the employee with standardized examination and medical opinion procedures.(c)Provision of trainingWith respect to employees described in paragraph (1) or (2) of subsection (d), the Secretary shall—(1)ensure that the training under subsection (a) is provided as part of the initial training program for such employees;(2)place each employee under a second signature review period for claims relating to toxic exposure until the employee meets the required grade scale level quality standard for such claims; and(3)using the Systematic Technical Accuracy Review program, or such successor program, conduct a nationwide, quarterly, randomized review of the quality of adjudication of claims relating to toxic exposure.(d)Covered employee definedIn this section, the term covered employee means employees of the Department of Veterans Affairs who handle claims for compensation and pension benefits, including—(1)employees who adjudicate claims;(2)employees who apply the schedule of ratings for disabilities adopted under section 1155 of title 38, United States Code, and prepare rating decisions; and(3)employees or contractors who provide medical examinations or medical opinions pursuant to section 5103A(d) of such title.